Title: Thomas Jefferson to Edmund Bacon, 22 November 1817
From: Jefferson, Thomas
To: Bacon, Edmund


                    
                        Dear Sir
                        Poplar Forest
Nov. 22. 17.
                    
                    I find I shall be able to get from here from Saturday this day fortnight to Saturday this three weeks. it is necessary therefore that Cretia’s Johnny should set off with the cart on Thursday morning the 3d of December with Tilman & an additional good mule. no body need come with him, as there will be so many to go back. let him have 2. bushels of clean oats, and be so good as to see that his cart is put in perfect good order before he starts, and that he brings the cover. I tender you my esteem and best wishes
                    Th: Jefferson
                